           Case 7:20-cv-09060-CS Document 2 Filed 10/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________________

JESSICA GONDOLFO, ROBERT CAVALLARO,
TODD MCCORMACK, EDWARD WECHSLER,
JOSEPH ARMISTO, and GERARD HANRAHAN

                                    Plaintiffs,                   NOTICE OF APPEARANCE
                     -against-
                                                                     20-cv-9060 (CS) (AEK)
TOWN OF CARMEL, TOWN OF CARMEL TOWN BOARD
TOWN OF CARMEL PLANNING BOARD,
TOWN OF CARMEL ZONING BOARD OF APPEALS,
MICHAEL CARNAZZA (in his official capacity as
Town of Carmel Building Inspector),
NEW YORK SMSA LIMITED PARTNERSHIP d/b/a
VERIZON WIRELESS, HOMELAND TOWERS, LLC, and
MAPLE HILL ESTATES HOMEOWNERS ASSOCIATION,
INC.,

                              Defendants.
____________________________________________________


       PLEASE TAKE NOTICE that the undersigned hereby enters an appearance as counsel

of record in this action on behalf of defendants New York SMSA Limited Partnership d/b/a

Verizon Wireless and Homeland Towers, LLC. The undersigned certifies that she is admitted to

practice in this Court. All papers should be served upon the undersigned at the mailing address

listed below.

Dated: Tarrytown, New York
       October 29, 2020
                                                      SNYDER & SNYDER, LLP


                                                  By: /s/
                                                      Carlotta Cassidy
                                                      94 White Plains Road
                                                      Tarrytown, New York 10591
                                                      (914) 333-0700
                                                      ccassidy@snyderlaw.net
Case 7:20-cv-09060-CS Document 2 Filed 10/29/20 Page 2 of 2




                                Attorneys for Defendants
                                Homeland Towers, LLC and
                                New York SMSA Limited Partnership
                                d/b/a Verizon Wireless
